 Case 19-20103-jrs      Doc 3    Filed 01/22/19 Entered 01/22/19 12:25:06           Desc Main
                                 Document      Page 1 of 15


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION

 IN RE:
                                                          CHAPTER 11
 QUARRY SERVICES, LLC,
                                                          CASE NO. 19-20103
        Debtors.
                                                          Contested Matter
 Quarry Services, LLC,
 Movant(s),

 vs

 Synovus Bank,
 Respondent(s).

  EMERGENCY MOTION FOR ENTRY OF AN INTERIM ORDER AUTHORIZING
                   USE OF CASH COLLATERAL

       COMES NOW, Quarry Services, LLC (the “Debtor(s)”), pursuant to Section 363 of

Chapter 11 of Title 11 of the United States Code, 11 U.S.C. § 363 (the “Bankruptcy Code”) and

Rule 4001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and files this

Emergency Motion for Entry of an Interim Order Authorizing Use of Cash Collateral (“Motion”).

In support of the Motion, the Debtor(s) show the Court as follows:

                                    Jurisdiction and Venue

       1.   This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. § 1334.

This is a core proceeding pursuant to 28 U.S.C. §157(b). Venue of this proceeding is proper in

this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      The relief requested in this Motion is based on Sections §§ 105, 361, 363, and 364

of the Bankruptcy Code Bankruptcy Rule 4001(b).

                                          Background




                                                1
 Case 19-20103-jrs       Doc 3     Filed 01/22/19 Entered 01/22/19 12:25:06          Desc Main
                                   Document      Page 2 of 15


        3.     On January 22, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code and has continued in possession of its property

and management of its business as debtor-in-possession pursuant to Sections 1107 and 1108 of the

Bankruptcy Code. As of the date of this filing, no official committee of unsecured creditors has

been appointed and no request for the appointment of a trustee or examiner has been made.

        4.     The Debtor is a Georgia-based company that provides drilling and mining services

to quarries throughout the Southeast. (the “Business”).

        5.     Upon information and belief, Synovus Bank (“Synovus”), asserts a first priority

security interest in all accounts receivable.

        6.      In order to effectively reorganize, Debtor must have access to cash to pay the

operating expenses of the Business. If Debtor does not have the authority to use their available

cash to pay operating expenses of the Business, including insurance, wages, and property taxes,

the Business will be irrevocably harmed.

                                          Relief Requested

        7.     The Debtor, after conducting an interim hearing on the Motion, seeks the entry of

an order, pursuant to Sections 105, 361, and 363 of the Bankruptcy Code and Bankruptcy Rule

4001(b): (a) authorizing the Debtor to use cash collateral pursuant to the proposed budget attached

to this Motion (the “Budget”); and (b) scheduling a final hearing on the Motion. In accordance

with Bankruptcy Rule 4001, the following are the Debtors proposed terms for the use of cash

collateral:

        (a)    Purpose. Cash collateral will be used to pay operating expenses of the Business,

including, but not limited to, the insurance and property taxes.




                                                 2
 Case 19-20103-jrs       Doc 3    Filed 01/22/19 Entered 01/22/19 12:25:06             Desc Main
                                  Document      Page 3 of 15


        (b)     Use of Cash Collateral. Cash collateral will be used only pursuant to the terms of

the Budget during the period following entry of the Interim Order until the earlier of: (i) 45 days

following entry of the Interim Order; (ii) conversion of the case to Chapter 7 or dismissal of the

case; or (iii) the Debtors’ violation of the terms of the Interim Order, including failure to comply

with the Budget.

        (c)     Adequate Protection. As adequate protection for the cash collateral expended

pursuant to the Interim Order, Synovus shall be given a replacement lien on all tangible and

intangible personal property, including but not limited to, goods, fixtures, chattel paper,

documents, equipment, instruments and inventory wherever located belonging to Debtor, to the

extent and validity of those liens that existed pre-petition. Cash collateral will only be used for

items set forth in a budget to be approved by the Court. A copy of the Budget is attached hereto

as Exhibit A.

                                       Basis for Relief Requested

        9.      The Debtor’s use of the cash collateral is essential to the continuing operation of

the Business and for an effective reorganization. If Debtor does not have the authority to use their

available cash to pay operating expenses of the Business, the going concern value of the Business

will be significantly harmed and the estate and creditors will be negatively affected. The Debtor

does not propose to use cash collateral to pay any creditors any amounts due and owing pre-

petition.

        10.     Section 363(c)(2) of the Bankruptcy Code provides that a debtor may not use, sell

or lease cash collateral unless each entity with an interest in such cash collateral consents or the

Court authorizes such use, sale or lease. Section 363(e) provides that the Court shall condition

such use of cash collateral as is necessary to provide adequate protection of such interests. Section



                                                 3
 Case 19-20103-jrs        Doc 3    Filed 01/22/19 Entered 01/22/19 12:25:06               Desc Main
                                   Document      Page 4 of 15


363(p) provides that at a hearing on the use of cash collateral, the entity asserting an interest in the

cash collateral has the burden of proof on the issue of the validity, priority, or extent of such

interest, and the debtor-in-possession has the burden of proof on the issue of adequate protection.

         11.    The Debtor requests authority to use cash collateral for the purposes and amounts

set forth in the proposed budget attached hereto as Exhibit A. In accordance with Section 363(e),

the proposed Interim Order provides that adequate protection will be provided to the First Priority

Lender to the extent of any diminution in value of its pre-petition collateral through replacement

liens.

                     Request for Immediate and Emergency Interim Relief

         12.    Pending the Final Hearing, the Debtor requires immediate use of cash collateral to

meet its obligations. It is essential that the Debtor maintain consistent operations and resume

paying for ordinary, post-petition operating expenses to minimize any damage caused by the filing.

Without immediate use of cash collateral, the Debtor will be unable to pay ongoing operating

expenses. Accordingly, if interim relief is not granted, the Debtor’s assets will be immediately

and irreparably jeopardized to the detriment of the Debtor, the estate, creditors, and other parties

in interest.

         13.    The Debtor requests the Court to schedule an Interim Hearing as soon as practicable

to consider the Debtor’s request for use of cash collateral. Bankruptcy Rule 4001(b) permits a

court to approve a debtor’s request for use of cash collateral during the 15 day period following

the filing of a motion for use of cash collateral in such amounts as is necessary to avoid irreparable

harm to the estate pending a final hearing. In considering requests for interim relief courts apply

the same business judgment standard applicable to other business decisions.




                                                   4
 Case 19-20103-jrs        Doc 3    Filed 01/22/19 Entered 01/22/19 12:25:06            Desc Main
                                   Document      Page 5 of 15


        14.      For the reasons explained above, the Debtor believes that granting the relief

requested is appropriate and in the best interest of the estate.

                                                Notice

        15.      Notice of this Motion has been provided to the Office of the United States Trustee,

Synovus, and any other creditors who may have an interest in the Cash Collateral. In light of the

interim nature of the relief requested, the Debtor submits that such notice is adequate under the

circumstances.

        WHEREFORE, the Debtor requests that this Court enter an order granting interim use

of cash collateral consistent with this Motion; and grant the Debtor such other and further relief

as is just and proper.

        Dated: January 22, 2019

        /s/ Will B. Geer
        Georgia State Bar No. 940493
        Wiggam & Geer, LLC
        50 Hurt Plaza, SE, Suite 1245
        Atlanta, Georgia 30303
        T: (678) 587-8740
        F: (404) 287-2767




                                                   5
 Case 19-20103-jrs      Doc 3     Filed 01/22/19 Entered 01/22/19 12:25:06           Desc Main
                                  Document      Page 6 of 15




                                CERTIFICATE OF SERVICE

       This is to certify that on this date I served a true and correct copy of the within and

foregoing Emergency Motion For Entry Of An Interim Order Authorizing Use of Cash Collateral

upon the following parties by overnight mail, facsimile transmission, or electronic mail:


       Office of the U.S. Trustee
       362 Richard B. Russell Building
       75 Ted Turner Drive, SW
       Atlanta, Georgia 30303
       USTP.Region21@usdoj.gov
       ustpregion21.at.ecf@usdoj.gov

Dated: January 22, 2019

       /s/ Will B. Geer
       Georgia State Bar No. 940493
       Wiggam & Geer, LLC
       50 Hurt Plaza, SE, Suite 1245
       Atlanta, Georgia 30303
       T: (678) 587-8740
       F: (404) 287-2767




                                                6
 Case 19-20103-jrs     Doc 3    Filed 01/22/19 Entered 01/22/19 12:25:06         Desc Main
                                Document      Page 7 of 15




                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION

IN RE:
                                                       CHAPTER 11
QUARRY SERVICES, LLC,
                                                       CASE NO. 19-
       Debtor.
                                                       Contested Matter
Quarry Services, LLC,
Movant(s),

vs

Synovus Bank,
Respondent(s).

     INTERIM ORDER AUTHORIZING DEBTOR TO USE CASH COLLATERAL

       On January 22, 2019, Quarry Services, LLC (the “Debtor”) filed a Motion for Entry of

An Order Authorizing Use of Cash Collateral (the “Motion”) [Doc. No. 3]. The Motion seeks

the entry of an Interim Order (the “Interim Order”) authorizing the use of Cash Collateral (as

defined below) on a preliminary basis for the period commencing as of the date of
 Case 19-20103-jrs       Doc 3    Filed 01/22/19 Entered 01/22/19 12:25:06               Desc Main
                                  Document      Page 8 of 15


the bankruptcy filing through the time of the final hearing on Cash Collateral.             Synovus

(“Synovus”) asserts a security interest in, and lien against, among other assets of the Debtor, the

accounts, income, revenue and profits (i.e., rents) generated by the Debtor’s business (the “Cash

Collateral”).

         A hearing on the Motion was held on   __________________,   2019 (the “Interim Hearing”). At

the Interim Hearing, Will B. Geer appeared on behalf of the Debtor and _______________

appeared on behalf of Synovus. ___________________ appeared on behalf of the U.S. Trustee.

         Based upon the Debtor’s proffer at the Interim Hearing on the Motion, the Debtor’s use

of Cash Collateral on an interim basis in accordance with the terms and conditions set forth

herein appears to be in the best interest of the estate and its creditors; accordingly, it is hereby

ORDERED that:

         1.     For as long as the Debtor faithfully performs its obligations under this Order, the

Debtor shall have the right to use the Cash Collateral, subject to the terms of this Order, until

11:59 p.m. on the date of the next Interim Hearing or as otherwise extended by Order of this

Court.

         2.     The Debtor is authorized to use the Cash Collateral in accordance with the

Budget, attached hereto as Exhibit “A” (the line items of which the Debtor may modify by no

more than ten percent (10%) without authorization of Synovus or this Court), and for payment of

U.S. Trustee fees or for other matters pursuant to orders entered by this Court after appropriate

notice and hearing, except that Debtor shall pay the actual amount owed for insurance payments

and payroll. The Debtor may not use line item budgeted amounts on a cumulative basis.

         3.     Because SYNOVUS may have an interest in revenue and profits which may

constitute cash collateral within the meaning of 11 U.S.C. §§ 363 and 552(b), which the Debtor
 Case 19-20103-jrs     Doc 3    Filed 01/22/19 Entered 01/22/19 12:25:06            Desc Main
                                Document      Page 9 of 15


will use in accordance with this Interim Order, SYNOVUS shall be granted adequate protection

as follows:

              (a)    Lien on Post-Petition Collateral. Pursuant to 11 U.S.C. §§ 361,

                     363, and 552(b), as partial adequate protection for SYNOVUS’s

                     interest in the Cash Collateral, to the extent the Debtor uses the

                     Cash Collateral, SYNOVUS is granted a valid, attached, choate,

                     enforceable, perfected and continuing security interest in, and liens

                     upon, all post-petition assets of the Debtor of the same character,

                     type, to the same nature, extent and validity as the liens and

                     encumbrances of SYNOVUS attached to the Debtor’s assets pre-

                     petition (the “Post-Petition Collateral”). SYNOVUS’s security

                     interest in, and liens upon, the Post-Petition Collateral shall have

                     the same validity as existed between SYNOVUS, the Debtor and

                     all other creditors or claimants against the Debtor’s estate on the

                     Petition Date. With respect to the post-petition liens and security

                     interests granted by this Order, SYNOVUS may, but need not, take

                     such steps as it deems desirable and applicable to comply with

                     such Statutes. All financing statements and other documents that

                     have been filed listing the Debtor as borrower and SYNOVUS as

                     lender shall be deemed to have been filed, and the post-petition

                     liens and security interest granted herein shall be deemed to have

                     been perfected, on the Petition Date. The liens on Post-Petition

                     Collateral are granted as adequate protection against i) any
Case 19-20103-jrs     Doc 3    Filed 01/22/19 Entered 01/22/19 12:25:06            Desc Main
                               Document      Page 10 of 15


                    diminution in the value of any liens and security interests of

                    SYNOVUS in any property of the Debtor (including, without

                    limitation, the Pre-Petition Collateral) resulting from the

                    imposition of the automatic stay; or ii) any use, sale, consumption

                    or other disposition of such property (whether pursuant to this or

                    any other order of the Court or the Bankruptcy Code). The lien on

                    Post-Petition Collateral shall not extend to the proceeds of any

                    avoidance actions received by Debtor or the estate pursuant to

                    sections 544, 547, 548, 549, or 550 of the Bankruptcy Code.

           (b)      Record Access. Debtor is directed to provide SYNOVUS with

                    reasonable access to the Debtor’s books and records to the extent

                    allowed under the pre-petition loan documents entered into by the

                    parties.   The Debtor is further directed, within five (5) day from

                    the entry of this Order,       to provide certificates evidencing

                    insurance coverage including, without limitation, fire, hazard,

                    comprehensive, public liability, and workmen’s compensation as

                    may be currently in effect, and obtain such additional insurance in

                    an amount as is appropriate for the business in which the Debtor is

                    engaged, naming SYNOVUS as loss payee with respect to the

                    location of the Debtor, to the extent provided under the pre-petition

                    loan documents. The Debtor shall provide SYNOVUS with proof

                    of all such coverage, as well as prompt notification of any change

                    in such coverage which may hereafter occur.
 Case 19-20103-jrs        Doc 3    Filed 01/22/19 Entered 01/22/19 12:25:06               Desc Main
                                   Document      Page 11 of 15


                (c)     Collateral Inspection. SYNOVUS is entitled to review and inspect

                        its collateral at any time upon written notice to the Debtor of the

                        date, location and time of the planned inspection and the Debtor is

                        directed to cooperate with same.

        4.      This Order is without prejudice to SYNOVUS’s rights, including, but not limited

to, its right to dispute at any time the Debtor’s use of the Cash Collateral, seek relief from the

stay or dismissal of this Case, or contest the nature, extent, validity or priority of any lien or

security interest. Theentry of this Order is not to be interpreted as an agreement by SYNOVUS

to support or accept the filing of the Debtor’s bankruptcy petition, any plan of reorganization or

disposal of assets under Section 363 of the Bankruptcy Code, or any other proposed treatment of

SYNOVUS’s asserted claim(s).

        5.      This Order is entered without prejudice to the rights of SYNOVUS or other

creditors to seek additional adequate protection or other relief available under the Bankruptcy

Code, other applicable law or applicable loan documents.

        6.      This Order is also entered without prejudice to the claims, rights, and actions that:

(A) the Debtor may have to challenge the nature, validity, or extent of the liens, security interests

or debts asserted by SYNOVUS; and (B) Respondent may assert in any action by the Debtor to

challenge the nature, validity, or extent of the liens, security interests or debts it may assert.

        7.      Notwithstanding anything herein to the contrary, the lien on Post-Petition

Collateral granted to SYNOVUS hereunder in connection with the use of any of the assets of the

Debtor and cash collateral shall be subject and junior to the fees of the Office of the United

States Trustee pursuant to 28 U.S.C. § 1930.
 Case 19-20103-jrs       Doc 3     Filed 01/22/19 Entered 01/22/19 12:25:06              Desc Main
                                   Document      Page 12 of 15


       8.      This Order is without prejudice to the rights of creditors, any creditor committee,

and any subsequent trustee.

       9.      Notwithstanding anything to the contrary within Bankruptcy Rule 4001(b)(2) or

any other rule of similar import, this Order shall be effective immediately upon its entry.

       10.

       11.     Second Interim Hearing. This Court shall conduct a second interim hearing on the

Motion (the “Second Hearing”) on the ____ day of __________, 2019 at _______ _.m. in

Courtroom ________, U.S. Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia at

which time any party in interest who timely objects to the relief requested in the Motion may

appear and state its objection(s) to the terms of this Order and the relief requested.


                                      END OF DOCUMENT

Prepared and presented by:

/s/ Will B. Geer___________________
Will B. Geer
Georgia Bar No. 940493
WIGGAM & GEER, LLC
50 Hurt Plaza, SE, Suite 1245
Atlanta, Georgia 30303
(678) 587-8740 – Telephone
(404) 287-2767 – Facsimile
wgeer@wiggamgeer.com
Attorneys for the Debtor

Consented to by:



No opposition by:

       /s/     (with express permission)
Georgia Bar No. _______________
United States Department of Justice
Office of the United States Trustee
362 Richard B. Russell Federal Building
Case 19-20103-jrs     Doc 3   Filed 01/22/19 Entered 01/22/19 12:25:06   Desc Main
                              Document      Page 13 of 15


75 Ted Turner Drive, S.W.
Atlanta, GA 30303-3367
404.331.4437
Case 19-20103-jrs   Doc 3     Filed 01/22/19 Entered 01/22/19 12:25:06   Desc Main
                              Document      Page 14 of 15




                                  Exhibit “A” Budget

Expected Revenue for 1/22 –     $160,000.00
2/5
Expense
Payroll                         $15,828.29
Truck Fuel                      $6,600.00
Tractor Trailer Fuel            $1,350.00
Hotels                          $2,790.00
Parts                           $15,400.00
Supplies                        $42,248.22
Drill Moves                     $2,550.00
Epiroc Drill 0194               $10,524.00
Truck Maintenance               $500.00
Prudential Life                 $1,160.55
GL Insurance and Property       $10,583.00
Ins.
Humana (Pre-Petition)           $9,422.45
Verizon                         $2,300.12
Employee Apartment +            $1,250.00
Utilities
Kenworth Tractor Ad             $500.00
Valorem Tax
CobbEMC                         $200.00
Comcast                         $            -
Scana                           $            -
ADT                             $            -
City of Jasper Water            $            -
Ellijay Telephone Company       $354.48
Georgia Power                   $            -
Gas Inc                         $            -
Office Expenses                 $150.00
Jotform Data Collection         $39.00
Software
Tsheets Payroll Software        $115.00
Total                           $123,865.11
Case 19-20103-jrs        Doc 3    Filed 01/22/19 Entered 01/22/19 12:25:06   Desc Main
                                  Document      Page 15 of 15




                                        Distribution List


Will Geer
Wiggam & Geer, LLC
50 Hurt Plaza, SE, Suite 1245
Atlanta, Georgia 30303


Office of the U.S. Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303
